Title: From Thomas Jefferson to Wilson Cary Nicholas, 22 April 1803
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir 
                     
            Washington Apr. 22. 1803.
          
          Your’s of the 14th. is recieved, and every thing you have done in the affair therein mentioned meets my approbation & thanks. I reserve details until I can see you.   the offices filled & to be filled under the Missisipi law, are a Register for the Eastern & another for the Western district at 500. D. a year. a Reciever of public monies for each district. two Commissioners for each district at 2000. D. a year; a Surveyor at 1500. D. who appoints two clerks at 1000. D. and all his own under-surveyors. Edward L. Turner was appointed Register of the Western district on great recommendation. Isaac Briggs of Maryland, a quaker, & obscure man (Secretary of the new Agricultural society of the US.) was appointed Surveyor, on my personal knolege that in virtuous worth he was equal, and in the special qualifications for the office superior, to any other man in the US. he is now setting out for his destination. the offices of Commissioners you know must be given to men of special qualifications, wherein law knolege would be sought for tho’ not quite indispensably. these appointments will wait awhile. I should certainly think it a duty to give to any son of your brothers a preference over other candidates of only equal qualifications to serve the public. I am apprehensive he might not like the Registry of the Eastern district. mr Gallatin says you spoke of a deputy surveyor’s place. for this a letter from yourself directed to ‘Isaac Briggs Surveyor of the Missisipi territory, at Natchez’ would probably be sufficient; but if desired by you, it shall be strengthened by one from me. I shall expect the information you promise of what you think would suit him & what he would suit.—In addition to the letter of the Marquis de Casa-Yrujo, which you will have seen, we have official assurances from him that the instrument of cession of Louisiana to France had this clause ‘Saving the rights acquired by other powers in virtue of treaties made with them by Spain.’ that government has been very sensible of our friendly forbearance & dispositions manifested on the late misconduct of her officer, and expresses it with frankness. an order to him to restore the deposit immediately was inclosed to Yrujo, & went on by our express by land to N. Orleans. the infraction, without having occasioned much loss, will probably have had fortunate effects.   Accept my affectionate salutations and assurances of great esteem & respect.
          
            Th: Jefferson
          
        